DETAILED ACTION
The following Office action concerns Patent Application Number 16/768,749.  Claims 1-6 are pending in the application.
The applicant’s IDS has been considered.  Where a translation of a foreign patent document is indicated on the IDS and no translation appears in the record, the entry has been lined through as not being considered.  If an English abstract is provided but a translation of the full document is not provided, then the IDS should note that an English abstract is provided and the translation box should remain unchecked.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. § 112(b) because the term “carbitol” is a trademark.  A trademark may not be used to identify an element of a claim.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 6 are rejected under 35 U.S.C. § 102 as being anticipated by Choi (US 2012/0119153).  
Choi teaches a conductive paste comprising conductive particles, epoxy, solvent and imidazole curing agent (par. 7, 19, 59).  The amount of curing agent is 0.1-5 parts per 100 parts of the paste (par. 59).  The amount of solvent is 1-10 parts per hundred parts paste.  Therefore, the amount of curing agent excluding the solvent is about 0.1 to 5.5 parts per hundred of the paste.  The epoxy includes bisphenol F epoxy (par. 20).  The solvent includes carbitol solvents (par. 54).  The composition includes a coupling agent (par. 60).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Choi in view of Lee et al (US 2016/0240278). 
Choi teaches a conductive paste comprising an imidazole curing agent as described above.  Choi does not teach one of the imidazole compounds of claimed formulas (1), (2) or (3).
However, Lee et al teaches an imidazole curing agent for an epoxy resin, wherein the curing agent includes 2-ethyl-4-methylimidazole, which satisfies claimed formula (3) (par. 21).  The curing agent cures an epoxy resin adhesive to form a conductive film (par. 21-22).  It would have been obvious to a person of ordinary skill in the art to combine the imidazole curing agent of Lee et al with the conductive paste of Choi in order to include a curing agent known to be suitable for curing epoxy resins to form an adhesive conductive film.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Choi in view of Yamamoto et al (US 4,859,364). 
Choi teaches a conductive paste comprising a carbitol solvent (par. 54).  Choi does not teach that the solvent is butyl carbitol.
However, Yamamoto et al teaches a conductive paste comprising a butyl carbitol solvent (col. 3, lines 36-40).  The solvent provides good wettability and drying rate (col. 3, lines 10-22).  A person of ordinary skill in the art would have .
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Choi in view of Sato et al (US 2002/0096663). 
Choi teaches a conductive paste comprising a curing agent for an epoxy resin.  Choi does not teach that the curing agent includes phenol resin.
However, Sato et al teaches a conductive paste comprising epoxy resin and phenol resin as a hardening agent for the epoxy (par. 31).  The resins provide excellent adhesiveness (par. 30).  A person of ordinary skill in the art would have motivated to combine the phenol resin of Sato et al with the conductive paste of Choi in order to include a hardening agent for an epoxy which provides excellent adhesiveness.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.